Citation Nr: 0825061	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  98-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition, status post laminectomy.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In August 2003 and August 2007 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed lumbar spine condition, to 
include lumbosacral degenerative joint disease (DJD) or 
degenerative disc disease (DDD), did not have its onset in 
service or within one year thereafter and is not 
etiologically linked to the veteran's service or any incident 
therein.

3.  Any currently diagnosed right shoulder condition, to 
include right shoulder DJD, did not have its onset in service 
or within one year thereafter and is not etiologically linked 
to the veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  A lumbar spine condition, to include lumbosacral DJD or 
DDD, status post laminectomy, was neither incurred in nor 
aggravated by active military service; and DJD cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A right shoulder condition, to include DJD, was neither 
incurred in nor aggravated by active military service; and 
DJD cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claims of entitlement to service 
connection for a lumbar spine condition and a right shoulder 
condition, the Board observes that the RO issued VCAA notices 
to the veteran in February 2004 and September 2007 letters 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The September 2007 letter 
informed him of the evidence needed for the assignment of 
evaluations and effective dates for initial awards of service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although VCAA was enacted after the August 1997 
rating decision from which the instant appeal arises, the 
VCAA notice letters and subsequent readjudication of the 
claim have cured any defect with regard to the time of 
notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with several 
opportunities to submit evidence and argument in support of 
his claim.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for his claims is harmless error in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the veteran's complete service treatment records are not on 
file.  In cases where a veteran's service treatment records 
are unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the instant case, the National Personnel Records 
Center (NPRC) has verified that there are no additional 
service medical records available for this veteran.  VA 
medical examination reports and VA and private treatment 
records are of record and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has lumbar spine and 
right shoulder conditions as a result of in-service injuries.  
As noted above, when a veteran's service treatment records 
are unavailable, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule (see 
38 U.S.C.A. §§ 71204(d)(1), 5107(b)), are heightened.  O'Hare 
v. Derwinski, supra.; see also Moore (Howard) v. Derwinski. 1 
Vet. App. 401, 404 (1991).  

Low Back Condition

Although the veteran contends that he currently has a low 
back condition as a result of an in-service injury, the Board 
finds that the preponderance of the evidence is against his 
claim.  Initially, the Board observes that the available 
service treatment records are negative for any relevant 
complaints, findings or diagnoses for any low back injury or 
condition.  Further, his November 1968 separation examination 
report shows that clinical evaluation of his spine was 
normal.  A December 1968 notation indicates that he was 
examined that date and found physically qualified for release 
to inactive duty.  The earliest competent medical evidence of 
a diagnosed low back condition is an August 1980 private 
operation report showing a diagnosis of protruded right 
lumbar disc at level L4-5, almost 12 years after the 
veteran's discharge.  Consequently, direct service connection 
for a low back condition is not warranted.  As DJD or 
arthritis of the low back is not demonstrated during the 
first post service year, a grant of service connection on a 
presumptive basis is also not warranted.

While the veteran has consistently reported a 1966 in-service 
back injury, the Board finds that the preponderance of the 
evidence of record indicates that any back problems the 
veteran had in service were acute and transitory and not 
related to his current low back condition, diagnosed as DDD 
with previous L4, L5 laminectomy.  Although he is currently 
diagnosed with a low back disability, as noted above, his 
service treatment records are silent for relevant complaints, 
treatment or diagnoses, and the earliest competent medical 
evidence of a diagnosed low back condition is the August 1980 
private operation, almost 12 years after his discharge.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Moreover, although a September 2004 VA examiner etiologically 
links the veteran's diagnosed herniated right disc at level 
L4-5 and lumbar radiculopathy to the alleged in-service 
injury, the Board finds the examiner's opinion of limited 
probative value because, although indicating that the 
veteran's claims file was reviewed, the examiner did not 
discuss any of the veteran's well-documented post-service 
back injuries in rendering the opinion.  While an examiner 
can render a current diagnosis based upon his examination of 
the veteran, his opinion regarding the etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In contrast, the examiner who conducted an October 2007 VA 
orthopedic examination, after reviewing the veteran's claims 
files in conjunction with a physical examination, opined that 
it was less likely than not that the veteran's back condition 
was causally or etiologically related to his service or any 
incident therein, noting that there was no existent evidence 
of the injury or treatment for it and that the separation 
examination, signed by the veteran, was negative for any 
spine symptoms.  He further noted that the evidence showed 
that the veteran worked for many years after his discharge as 
a laborer and in construction and there was evidence of post-
service musculoskeletal injuries.  The examiner further 
opined that it was more likely that the veteran's back 
problems were related to his post-service injuries rather 
than any injury during service because he returned to duty 
after such injury and his separation examination report 
showed a normal clinical evaluation for the spine.  The Board 
finds the October 2007 VA examiner's opinion more probative 
than September 2004 VA examiner's opinion as it was based on 
a review of the veteran's claims file and the examiner 
provided a more thorough rationale for his opinion that 
incorporated the veteran's post-service back injuries as well 
as his reported in-service back injury.  The September 2004 
VA examiner, while indicating that the veteran's claims file 
was reviewed, did not address the post-service injuries or 
offer any rationale for his opinion.  

Right Shoulder Condition

After carefully reviewing all of the evidence of record, the 
Board finds that the evidence fails to show that the veteran 
had DJD in the right shoulder prior to 1997, almost 30 years 
after his discharge from service.  Consequently, presumptive 
service connection for right shoulder DJD is not warranted.  
Moreover, there is no competent medical opinion etiologically 
linking his current right shoulder condition to his service 
or his alleged in-service injury.  The available service 
treatment records are negative for any relevant complaints, 
findings or diagnoses for any right shoulder injury or 
condition.  Further, his November 1968 separation examination 
report shows that clinical evaluation of his upper 
extremities was normal.  A December 1968 notation indicates 
that he was examined that date and found physically qualified 
for release to inactive duty.  The earliest competent medical 
evidence of right shoulder complaints is an August 1989 
private treatment record, almost 21 years after the veteran's 
discharge.  Again, the Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's current right shoulder condition and 
his time in service.  Maxson, supra.  

Moreover, although a September 2004 VA examiner etiologically 
links the veteran's diagnosed chronic right shoulder pain to 
the alleged in-service injury (finding his right shoulder DJD 
to be consistent with the veteran's age), the Board again 
finds the examiner's opinion of limited probative value 
because, although indicating that the veteran's claims file 
was reviewed, the examiner did not discuss any of the 
veteran's well-documented post-service medical history in 
rendering the opinion, including a July 1986 upper back 
injury.  While an examiner can render a current diagnosis 
based upon his examination of the veteran, his opinion 
regarding the etiology of the underlying condition, without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  The Board finds the opinion of the examiner 
who conducted an October 2007 VA orthopedic examination to be 
of more probative value.  The examiner opined that the 
veteran's right shoulder condition was not caused by or the 
result of his service.  The examiner based the opinion on a 
review of the veteran's claims file in conjunction with a 
physical examination.  The examiner noted that there was no 
existent evidence of the injury or treatment for it and that 
the separation examination, signed by the veteran, was 
negative for any upper extremities symptoms.  He further 
noted that the evidence showed that the veteran worked for 
many years after his discharge as a laborer and in 
construction and there was evidence of post-service 
musculoskeletal injuries.  The examiner further opined that 
the veteran's right shoulder early DJD was consistent with 
his age.  The Board finds the October 2007 VA examiner's 
opinion more probative than the September 2004 VA examiner's 
opinion as it was based on a review of the veteran's claims 
files and the examiner provided a more thorough rationale for 
his opinion that incorporated the veteran's post-service 
medical history as well as his reported in-service back 
injury.  The September 2004 VA examiner, while indicating 
that the veteran's claims file was reviewed, did not address 
the post-service injuries or offer any rationale for his 
opinion.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service back or right 
shoulder injuries.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claims 
in this case, and service connection for a lumbar spine 
condition, status post laminectomy, and for a right shoulder 
condition must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a lumbar spine condition, status post 
laminectomy, is denied.

Service connection for a right shoulder condition is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


